Citation Nr: 1535474	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for an umbilical hernia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing in March 2015.  The Veteran subsequently withdrew that request in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A VA examination conducted in January 2012 for the Veteran's service-connected hernia noted a small, recurrent ventral hernia that appeared operable and remediable.  The report noted a scar that was not painful or unstable.  The Veteran explained that the hernia slowed his work and affected lifting, stooping, and extension with weight.  There was no indication for a supporting belt.  The examiner noted that the Veteran would monitor the disability and seek possible surgical intervention if needed at a future date.  

An additional VA examination was conducted in May 2013.  Again, the noted medical impression was a small, recurrent ventral hernia that appeared operable and remediable.   The report noted a scar that was not painful or unstable.   The Veteran noted discomfort when exerting himself or lifting tools at work.  There was no indication for a supporting belt.  

In June 2013, the Veteran underwent surgery at a private facility to repair his ventral hernia.  The surgery involved the removal of an old suture and the insertion of new mesh.

The Veteran now contends his condition is worse.  A March 2015 statement from his representative indicates the sutures continue to cause irritation.  Specifically, he contends that the hernia site is in need of support due to abdominal weakening.

Because the Veteran asserts that his disability has worsened since the May 2013 examination, and the Veteran has undergone another umbilical hernia surgery, the Board finds that another examination is warranted.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board notes that there may be treatment records pertaining to the Veteran's hernia that postdate his June 2013 surgery.  The Board finds that the VA should attempt to obtain any such records as they may be helpful to the Veteran in the readjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all providers (VA and private) from whom he has received treatment for an umbilical hernia after his June 2013 surgery to current, and complete and return a provided VA Form 21-4142 for each.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, and associate them with the claims file, to include VA records.

2. After obtaining the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's hernia.

3. Thereafter, readjudicate the issue of entitlement to an increased rating for an umbilical hernia.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




